Citation Nr: 0531219	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran had honorable active service from April 1965 to 
March 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim of 
entitlement to service connection for PTSD.

This case was remanded by the Board in September 2003 for 
further development and consideration.  The case since has 
been returned to the Board for further appellate 
consideration.

The veteran testified at a Travel Board hearing in July 2002.  
A transcript of that hearing is of record.   


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility-
his or VA's-it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran did not have combat duty and an alleged in- 
service stressor has not been corroborated by official 
records or any other supportive evidence.

3.  PTSD was first diagnosed many years post-service and 
there is conflicting evidence as to whether the veteran meets 
the diagnostic criteria for PTSD; in any event, the 
preponderance of the evidence is against a current diagnosis 
of PTSD linked to a verified in-service stressor.



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 1996, October 1996, and February 
1998 rating decisions, the December 1999 Statement of the 
Case, the September 2001 and June 2005 Supplemental 
Statements of the Case, the September 2003 Board Remand, and 
numerous letters sent to the veteran by the RO, including 
VCAA letters in March 2001 and January 2004, adequately 
informed him of the information and evidence needed to 
substantiate his claim for service connection for PTSD, and 
complied with VA's notification requirements.  The Statement 
of the Case and Supplemental Statements of the Case set forth 
the laws and regulations applicable to the veteran's claim.  
Further, letters from the RO to the veteran dated March 2001, 
July 2002, and January 2004 informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for PTSD, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that, for claims filed before 
the enactment of the VCAA (November 9, 2000), a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal.  However, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for service connection for PTSD, and to respond 
to VA notice.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, although the VCAA notice that was provided to 
the appellant does not contain the specific language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that sections 
5103(a) and 3.159(b)(1) require VA to include such a request 
as part of the notice provided to a claimant under those 
provisions is obiter dictum and is not binding on VA.  VA 
General Counsel further noted that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004.  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran and 
asked him to identify all medical providers who treated him 
for PTSD.  The RO has obtained all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran has been afforded VA 
psychiatric examinations, which have been conflicting as to 
whether he meets the diagnostic criteria for PTSD.  While 
there is additional competent evidence of the claimed 
psychiatric disorder, it was first diagnosed many years post-
service, the veteran did not engage in combat with the enemy, 
and there is no evidence of verification of the veteran's 
claimed in-service stressor or competent evidence that 
suggests a link between PTSD and a verified in-service 
stressor.  Under these circumstances, the Board finds that 
the record provides sufficient findings upon which to 
adjudicate this appeal and there is no duty to provide 
another examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran. 
Bernard, supra.

Factual Background

The veteran contends that he has been diagnosed with PTSD, 
and that his PTSD is the result of various stressors that 
occurred while he was in service.  In a November 1996 letter 
the veteran stated that while he was assigned to the U.S.S. 
Ranger, he became easily angered and agitated by little 
things.  He alleges that he became the target for a small 
group of men who were drunk, and who verbally and physically 
attacked him.  He stated that he lived with the fear that one 
of them would kill him.  Additionally, he stated that he was 
under unrelenting stress from officers and chiefs who would 
give conflicting orders, and then "chew us out for doing the 
job wrong."  One day, four or five bombs (weighing 2000 
pounds each) came loose and rolled on the deck of the 
magazine.  One of them rolled onto a crew member's foot and 
he was sent topside.  The veteran reported that he was 
continually afraid for his life due to the fear that one of 
the bombs would explode.  

At a July 2002 Travel Board hearing, the veteran testified 
that he is on medication for recurring dreams that cause him 
to kick and hit in his sleep.  He reported dreaming of 
fighting guys on the ship.  He reported having received the 
medication approximately a month prior to the hearing.  He 
stated that he first sought treatment in approximately 1968 
at Brentwood, California.  According to the veteran's 
representative, these records could not be located.  He 
reported being treated at the Brentwood, Louisiana VA Medical 
Center in 1987; the Hawaii VA Medical Center; the Dallas VA 
Medical Center in 1988; and the San Diego VA Medical Center 
from June 1988 to July 1990.  He also was treated by Dr. R.T. 
(group counselor) from 1989 to 1992.  Before the veteran 
started taking Prozac, he was in a frame of mind where he 
could not sit and talk about things without getting upset, 
feeling chills, and getting bumps.  He would start crying 
when he heard the National Anthem at ball games.  

He believes that he first started to have psychiatric 
problems while in service, but he did not seek treatment at 
that time because he was unaware of the problems.  He again 
testified that he first sought treatment in San Diego in 
1968.  He stated that he was there for approximately two 
weeks and then went to live in Long View, Texas. The closest 
VA hospital was 60 miles away, but he testified that he 
hitchhiked 2,000 miles to the VA Medical Center in Los 
Angeles.   

The veteran testified that after reviewing his records, he 
sought treatment at a PTSD clinic in 1996.  That was the 
first time he was diagnosed with PTSD.  (The veteran's 
representative noted that it was first mentioned in a three 
page letter attached to his VA Form 9, which was dated 
November 1994).  

The veteran's service medical records, including a March 1967 
separation examination, show no findings attributed to any 
psychiatric disorder.  The service personnel records show 
that the veteran had Vietnam service but he did not receive 
any medals or decorations evincing combat service.

In June 1986, the veteran filed a claim for service 
connection for degenerative disc disease and spondylolysis.  
The veteran gave no indication at that time that he was also 
experiencing psychiatric problems and that they may be 
related to service. 

The first post service medical evidence in the claims file is 
a discharge summary from Terrell State Hospital dated May 
1973.  The report noted that the veteran had been having 
difficulty with his nerves for a considerable period of time.  
He reported having been hospitalized in California in 1968 
for two weeks, and again in 1972 for three weeks.  He had 
been nervous, threatened suicide, talked excessively loud, 
and became depressed.  His wife stated that his attitude 
towards women was crude and forward.  He was obsessed with 
sex and nude women that went beyond natural curiosity and 
desire.  The clinician noted that there appeared to be 
marital difficulties.  There were no signs of psychosis 
present.  His affect was appropriate; judgment was fair to 
good; and insight was superficial.  He was diagnosed with 
mild depressive neurosis.  Its etiology was psychogenic.    

In March 1988, a VA clinician noted that the veteran had a 17 
year psychiatric history with hospital admissions for 
treatment of depression and suicidal ideation.  His last 
admission was in November 1987 because he was depressed over 
conflicts with his children.  At that time, the veteran 
sought treatment for depression related to a recent move from 
Texas.  The report noted that the veteran has difficult times 
ruminating about his life, children, back pain, and carpal 
tunnel syndrome.  He also felt depressed due to the fact that 
he was unemployed.  He requested more frequent clinical 
visits for support.  He denied suicidal ideation.  The 
veteran was diagnosed with mixed personality disorder with 
depressed mood.  Upon subsequent visits to the VA Medical 
Center, the veteran was diagnosed with dysthymia.

The veteran sought service connection for depression.  An RO 
rating decision dated March 1993 denied his claim.  The 
evidence on record at the time included a VA Form 10-7131 
showing admission to the VA Medical Center in Brentwood/Los 
Angeles in September 1968 for depressive reaction with 
suicidal preoccupation.  The RO noted that records from 1968-
1969 were not available from the Los Angeles VA Medical 
Center and that the available medical records (including 
those from Terrell State Hospital) showed no sign of 
psychosis.  In the absence of evidence of psychosis within 
two years of service, the RO denied the veteran's claim.       
                                                                                                                                                                                                                                                                                                                                                                         
The veteran underwent a consultation with a PTSD clinical 
team in December 1995.  He reported having been divorced 
(with two children).  One of his children is HIV positive and 
continues to take drugs.  The veteran stated that he has 
suicidal ideation (though he denied that he will ever hurt 
himself) and feels that he is "all messed up."  Since he 
has been on Prozac, he has been able to think about suicide 
without becoming too upset.  He acknowledged a tendency to 
isolate from others.  He cried often during the examination 
and stated over and over again that he "did not know for 
years how ill I was."  

He reported that the stress and the strain of being in the 
military was very difficult for him.  In addition to the 
alleged incident in which a bomb rolled across the deck of 
the ship, the veteran reported getting into many fights with 
friends and with persons in authority.  He stated that he 
almost killed a friend by putting him in a neck lock.  After 
he left the service, he drank heavily, continued to get into 
fights, and could not control his anger and depression.  

The veteran stated that his mother committed suicide when he 
was 14 years old.  His father was in the military and the 
veteran was raised by his grandparents.  He dropped out of 
school at the 7th grade and still has learning disabilities.      

The veteran stated that before going to Vietnam, he was 
stationed in Key West, Florida.  He went AWOL because he was 
engaged to a 15 year old girl.  After two weeks, he turned 
himself in and had to wait in the county jail until he was 
picked up and sent to Corpus Christi Air Station.  He was 
told that he could stay in the service or get out with "low 
education."  He elected to go to Vietnam and was sent there 
in February 1966.  He stated that he spent a lot of time in 
the Brig.  He went AWOL again for 2-3 days when his 
grandmother became ill.  When he returned, he turned himself 
in.  He was court martialed and sentenced to six months 
confinement (reduced to three months) and a general and 
honorable discharge.  

The veteran was assessed with PTSD with a Global Assessment 
of Functioning (GAF) score of 50.  The clinician recommended 
group therapy.  

The veteran underwent a VA psychiatric examination in 
December 1997.  The clinician noted that the veteran had a 
Combat Exposure Score of 8, which indicates "light" 
exposure to combat.  He was never exposed to dead, dying, or 
wounded individuals but, according to him, he was frequently 
in danger of being killed or injured.  He complained of 
having been exposed to a traumatic event that involved a 
threat of death or serious injury which caused him intense 
fear, helplessness, or horror.  The traumatic event 
manifested itself in recurrent and distressing recollections.  
He reported avoiding stimuli associated with the trauma.  He 
had an exaggerated startle response.  

Upon examination, the veteran was calm, alert, and 
cooperative and oriented to time, place, person, and 
situation.  He was occasionally tearful.  The veteran's PTSD 
evaluation included administrations of the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2), the Million 
Clinical Multiaxial Inventory-2 (MCMI-2), the Mississippi 
Scale for Combat-Related PTSD, the Trauma Symptom Inventory 
(TSI), the Sleep-Related Questionnaire, the Beck Anxiety 
Index, the Patient-Reported Psychosocial History, a review of 
the veteran's claims file, and a clinical review.  His MMPI-2 
profile revealed elevated anxiety, low self-esteem, post 
traumatic stress symptoms, obsessive thoughts, health 
concerns, anger, cynicism, and work problems.  His MCMI-2 
profile showed dependent and compulsive personality patterns, 
and his anxiety, somatoform, and dysthymic scales were 
slightly elevated.  On his TSI, he demonstrated significant 
elevations of depression, intrusive experiences, defensive 
avoidance, dissociation, impaired self- reference, tension 
reduction behavior, trauma, and dysphoria.  His score on the 
Mississippi Scale for Combat-Related PTSD was 100, which is 
below the cutoff score of 107.  The score suggests that the 
veteran's post traumatic stress symptoms fall short of being 
diagnosable as PTSD according to the DSM-IV criteria.  The 
clinician opined that the veteran did not have PTSD, and that 
his current level of functioning is due to other physical and 
psychiatric disorders.  He diagnosed the veteran with 
dysthymic disorder and a personality disorder with a GAF 
score of 45.  

In a February 1998 addendum, the clinician reiterated that 
the veteran does not have PTSD.  Although he stated that the 
veteran was exposed to a traumatic event that he persistently 
re-experiences, he does not persistently avoid stimuli that 
remind him of the event or have persistent symptoms of 
increased arousal.  However, his testing scores do meet the 
criteria for dysthymic disorder (he has low energy and 
fatigue, low self-esteem, poor concentration, and feelings of 
hopelessness).  These symptoms are chronic and severe.  In 
addition, he exhibits mixed symptoms of dependent personality 
and compulsive personality as measured by the MCMI-2 and 
other personality tests.  Thus warranting a diagnosis of 
Personality Disorder.  

Though the VA clinician failed to diagnose the veteran with 
PTSD, the RO nonetheless attempted to verify the veteran's 
alleged stressors.  It contacted the Center for Unit Records 
and Research (CURR).  CURR responded in June 2003 by stating 
that there was insufficient information regarding the alleged 
stressors.  CURR requested dates within 60 days of the 
stressor, specific locations, and full names of individuals 
involved.  The RO informed the veteran of the need for 
further, more detailed information, in a January 2004 
correspondence.  No further information has been provided.   


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD. A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen at 139.  However, this regulation was amended in June 
1999.  This amendment, in part, eliminated the requirement of 
a "clear diagnosis." 61 Fed. Reg. 32.807-32.808.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Analysis

The service personnel records show that the veteran had 
Vietnam service but he did not receive any medals or 
decorations evincing combat service.

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  While the competent evidence is 
conflicting as to whether the veteran even meets the 
diagnostic criteria for PTSD, the primary impediment to a 
grant of service connection here is that the veteran's 
alleged in-service stressors have not been verified.

A review of the claims file shows no indication of PTSD 
during service or for many years thereafter.  The Board notes 
the veteran's dissatisfaction with the December 1997 VA 
examination, which is the most recently dated competent 
evidence and it specifically rules out a current diagnosis of 
PTSD.  However, as noted above, even leaving the evidence 
that weighs against a current diagnosis aside, the 
preponderance of the evidence is against a diagnosis of PTSD 
due to a verified stressor.  The veteran claims that the 
stress and the strain of being in the military was very 
difficult for him.  In addition to the alleged incident in 
which a bomb rolled across the deck of the ship, he has 
reported getting into many fights with friends and with 
persons in authority.  He stated that he almost killed a 
friend by putting him in a neck lock.  

When the RO attempted to verify the veteran's alleged 
stressors, CURR responded by stating that the veteran has 
failed to provide information specific enough for 
verification.  The veteran was adequately informed of CURR's 
request for more information, yet no further details have 
been forthcoming.  The Board finds that thorough attempts to 
verify the veteran's stressor(s) have been unsuccessful.

In sum, the veteran did not have combat duty and his none of 
his alleged in-service stressors have been corroborated by 
official records, buddy statements, or any other supportive 
evidence.  The veteran's diagnosis of PTSD, first shown many 
years after service, has not been attributed to a verified 
in-service stressor.  (Emphasis added.)  Accordingly, service 
connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


